Citation Nr: 1129219	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Appellant had active duty for training from January 1985 to May 1985 and from May 1986 to September 1986.  He also had other periods of inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Appellant submitted a June 2009 statement noting that he wished to withdraw his request for a hearing before a member of the Board of Veterans' Appeals.  Accordingly, the Board considers the Appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010). 

Since the issuance of the December 2008 statement of the case (SOC), the Appellant has submitted additional evidence without first submitting it to the RO for initial consideration.  However, in a July 2011 statement, the Appellant's representative stated that the Appellant waived his right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Appellant's appeal has been obtained.  

2.  The Appellant has not been shown to have carpal tunnel syndrome that manifested in service, or carpal tunnel syndrome that is causally or etiologically related to his military service. 


CONCLUSION OF LAW

The Appellant's carpal tunnel syndrome was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Appellant is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a predecisional notice letter for the Appellant's service connection claim in June 2003.  This letter advised the Appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  A follow up letter was issued in July 2007, which provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The Appellant's claim was subsequently readjudicated in the February SOC.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Appellant's claims folder.  Further, all relevant treatment records adequately identified by the Appellant have been procured and associated with his claims file.  His Social Security Administration (SSA) records have been obtained and associated with his claims file.  The Appellant underwent a VA examination in November 2006.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinion based on consideration of the full history of the disability.  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Appellant in the development of his service connection claim.  Under the circumstances of this case, additional efforts to assist the Appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  


II.  Entitlement to Service Connection for Carpal Tunnel Syndrome

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this case, the Appellant served two periods of active duty for training (ACDUTRA) as listed in the Introduction section above.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (3). 

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Id. 

To the extent that the Appellant is asserting that his current carpal tunnel syndrome is a result of an injury or disease incurred in or aggravated during his service in the West Virginia Air Force National Guard, the Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "Veteran" based upon a period of ACDUTRA, the Appellant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998). 

In order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993); see also VAOPGCPREC 86-90 (July 18, 1990).

With regard to his carpal tunnel syndrome, the Appellant has not established that he is a "Veteran" because it is not shown that he "was disabled . . . from a disease or injury incurred or aggravated in line of duty" during a period of ACDUTRA, or that he "was disabled . . . from an injury incurred or aggravated in line of duty" during INACDUTRA.  38 U.S.C.A. § 101(24); Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ("[I]f a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim[.]"); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), citing Paulson, 7 Vet. App. at 470 ("[A]n individual who has served only on [ACDUTRA] must establish a service-connected disability in order to achieve Veteran status."). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Appellant.  38 U.S.C.A. § 5107(b).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Appellant is not entitled to service connection for carpal tunnel syndrome.  The Appellant has advanced two theories under which he believes he is entitled to service connection for his carpal tunnel syndrome.  First, he asserts that he fell from an obstacle during basic training and injured his neck, and the neck injury caused his carpal tunnel syndrome.  Second, he asserts that his work as a personnel specialist required repetitive typing and filing, and these stress injuries caused his carpal tunnel syndrome.  

With regard to his assertion that an injury to his neck during his first period of ACDUTRA caused carpal tunnel syndrome, in May 2005 the Board denied entitlement to service connection for a neck injury based upon his alleged fall during basic training in 1985.  Subsequently, the U.S. Court of Appeals for Veterans Claims affirmed the Board's decision in March 2007.  In a July 2006 statement, the Appellant asserted that his carpal tunnel syndrome was caused by the same injury.  

His STRs are negative for any reference to a neck injury or pertinent symptomatology.  The Appellant stated that he did not seek medical care after his fall and he was sent to an "orderly room" for aspirin, which he used to self-medicate.  The Appellant submitted a copy of a unit publication with a handwritten entry to the Appellant from a friend, who wrote, "I'd better be hearing from you later man.  Keep over the wall."  The Appellant asserts that this statement from his friend was proof that he fell from a wall during basic training.  

Despite the Appellant's assertions, there is no medical evidence - either STRs or post-service records - indicating that the Appellant sustained a neck or back injury in 1985 during basic training or had a continuity of symptomatology of carpal tunnel syndrome from the date of the alleged injury and the initial diagnosis of carpal tunnel syndrome in 2002.  The handwritten note from the Appellant's friend does not support his claim because it does not refer to the Appellant falling off an obstacle course wall; in fact, it does not refer to a fall or injury at all.  

In September 2002, Dr. I.D., the Appellant's private neurologist, diagnosed the Appellant with carpal tunnel syndrome.  He noted in the EMG/nerve conduction study that the "patient fell and injured his neck in the military in 1985."  However, Dr. I.D. does not state that the injury was the cause of the carpal tunnel syndrome, and as a result the statement cannot provide a nexus between the two.  

In June 2003, Dr. T. B., the Appellant's private chiropractor stated, "according to [the Appellant], he did not experience any problems prior to falling off of an obstacle course wall in 1985...[i]t is my opinion that [the Appellant's] neck injury while on Active Duty injured the nerves in his neck which supply his upper extremities.  Therefore, his neck injury is a contributor to his carpal tunnel like symptoms."  Dr. T. B.'s opinion is afforded little probative weight for two reasons.  First, it was premised on a history of the fall provided by the Appellant, a history that is for the reasons discussed above, is not considered credible.  In addition, medical opinions premised upon an unsubstantiated account of a claimant are of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  Second, in an April 2006 statement discussed below, Dr. T. B. contradicts herself by attributing the Appellant's carpal tunnel syndrome to an entirely different reason: his repetitive work as a personnel specialist.  Such variations cast great doubt on the value of such opinions.  For these reasons the Board finds the opinions to be of no probative value.  There is no other medical evidence to provide a nexus between the alleged neck injury and carpal tunnel syndrome.  

The Appellant asserted in his February 2008 substantive appeal that he had signs of carpal tunnel syndrome in service, but did not know what they were until he was diagnosed with the condition in 2002.  The Appellant is competent to report observable symptomatology, such as pain, tingling, or numbness in his hands.  Layno, 6 Vet. App. at 469.  However, he is not competent to state that the observable symptoms were, in fact, carpal tunnel syndrome because he is not competent (i.e. professionally qualified) to identify carpal tunnel syndrome, he was not reporting a contemporaneous diagnosis, and he did not describe the symptoms at the time which could later support a diagnosis of carpal tunnel syndrome by a medical professional.  Jandreau, 492 F.3d at 1377.  In his February 2008 substantive appeal, the Appellant simply stated that he had "some signs of carpal tunnel," but did not describe them.  For these reasons, the Appellant is not competent to state that his symptoms in service were from carpal tunnel syndrome.  

Further, his February 2008 statement is not sufficient to establish continuity of symptomatology.  The Appellant was first diagnosed with carpal tunnel syndrome many years after service, in September 2002 by Dr. I.D., a private neurologist.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board does recognize that the absence of any corroborating medical evidence supporting the Appellant's assertions, in and of itself, does not render his statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  However, there is affirmative evidence showing that he did not have carpal tunnel symptoms in service.  His basic training out processing form states that the "[e]xaminee denies any injury or illness since physical examination dated 3 Nov[ember] [19]84."  Moreover, the provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology, and there is no competent medical evidence of record to support such a nexus.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

Lastly, the Appellant submitted a pamphlet titled, "Relief from Carpal Tunnel Syndrome," which stated that the median nerve connects the neck to the hand, and that misaligned neck vertebrate can cause an initial irritation of the median nerve, and further repetitive stress on the arms and hands can increase the irritation of the tendons in the wrist, causing them to swell, which is known as carpal syndrome.  Generic medical literature such as the pamphlet, which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).

The Board finds that the pamphlet does not meet the standard set forth in Wallin because it does not discuss what types of vertebral misalignment cause carpal tunnel syndrome with a degree of certainty such that it would be applicable here.  It does not reference specific types of neck injuries or conditions that can cause vertebral misalignment.  Rather, it makes conclusory statements, does not address the pertinent facts in the Appellant's individual case, and was not referenced in any supporting medical evidence of record.  Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.")  The pamphlet simply makes a general statement and encourages the reader to seek the services of a chiropractor.  Thus, the Board finds that the medical literature is of little probative value in this case. 

In light of the evidence discussed above, the Board concludes that the preponderance of the evidence is against the claim of service connection for carpal tunnel syndrome based upon the theory that it was caused by an alleged in service neck injury.

Turning to the Appellant's second assertion, that his repetitive motions performed as a personnel specialist caused the disorder, the Board finds that service connection is not warranted.  As noted above, the Appellant's STRs are negative for any complaints, treatment, or diagnosis of carpal tunnel syndrome or pertinent symptomatology.  Unlike the single "injury" discussed above, the Appellant contends that his carpal tunnel syndrome is also due to repetitive stress injuries from typing and filing during his work as a personnel specialist.  The Appellant's service personnel records indicate that he served as a personnel specialist.  

In March 2003, Dr. G.S. stated that the Appellant had been diagnosed with carpal tunnel syndrome, and that "[m]edical guidelines suggest that repetitive work can aggravate this condition."  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In this case, Dr. G.S.'s statement is general, and does not state with specificity that the Appellant's condition was caused by repetitive work.  
His opinion is not afforded probative weight in favor of the Appellant's claim.  

In April 2006, Dr. T. B. submitted a second nexus opinion.  She stated that the Appellant's work as a personnel specialist "may also be a direct cause for his bilateral carpal tunnel syndrome" because it required repetitive movement of the arms and hands.  She further stated that he performed this job for four years.  Dr. T. B.'s opinion is not probative for three reasons.  First, it contradicts the opinion she offered in June 2003, which attempted to link the claimed condition to an alleged in service injury.  Second, she did not take into account that the Appellant served in the West Virginia National Guard and as a result, only his periods of ACDUTRA and INACDUTRA count toward the total amount of time he worked as a personnel specialist for VA purposes.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  Thus, her estimate of four years of work as a personnel specialist is incorrect because it accounted for the entire time the Appellant was in the National Guard, and opinions based upon incorrect facts are not probative.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Black v. Brown, 5 Vet. App. 177 (1993) (the Board is not bound to accept medical opinions based on history supplied by Veteran, where history is unsupported or based on inaccurate factual premises).  Third, she used the word "may," and such speculative language does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, Dr. T.B.'s opinion is not afforded probative weight in favor of the Appellant's claim.  

The Appellant underwent a VA examination in November 2006.  The examiner reviewed his claims file and noted that he was diagnosed with carpal tunnel syndrome in September 2002.  At the examination, the Appellant reported that he served as a personnel specialist for four months between May 1986 and September 1986.  He further reported that he typed, but not for prolonged periods each day, as he had other tasks to perform.  The examiner opined that the Appellant's work as a personnel specialist was not the cause of his carpal tunnel syndrome.  The examiner noted that Dr. T.B.'s statement that the Appellant worked as a personnel specialist was incorrect, because the Appellant reported a shorter period of time.  Further, the examiner reasoned that "intermittent" typing, as reported by the Appellant, is not sufficient to cause carpal tunnel syndrome.  An opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The November 2006 opinion, which is accompanied by a rationale, provides probative evidence against the claim.  

When weighed against the statements of Drs. G.S. and T.B., the Board attaches greater probative weight to the opinion from the November 2006 VA medical examiner who had the benefit and review of all pertinent medical records and who provided a rationale supported by the record.   

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Appellant's claim for service connection for carpal tunnel syndrome based upon the theory that it was caused by repetitive stress injury.

In conclusion, because the preponderance of the evidence is against the Appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for carpal tunnel syndrome is not warranted under either theory advanced by the Appellant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for carpal tunnel syndrome is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


